DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 15/260,399, filed on September 9, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai et al (U.S. Patent Number 8,736,979).
With regard to independent claim 8, Tsai et al teaches an imaging lens (column 1, lines 12-15 and Figure 5) comprising: a first lens (Figure 5, element 310); a second lens (Figure 5, element 320);  a third lens (Figure 5, element 330); a fourth lens (Figure 5, element 340); a fifth lens (Figure 5, element 350); a sixth lens (Figure 5, element 360); and a seventh lens (Figure 5, element 370), arranged in this order from an object side to an image plane side, wherein said first lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof (Table 5, Curvature Radius data for Surface 2), said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region  thereof (Table 5, Curvature Radius data for Surface 12), and further satisfying the conditional expressions: -1.0 < f12/f3 < -0.1 and -3 < f45/f67 < -0.8, as defined (Table 5 data).
With regard to dependent claim 11, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression -1.0 < f2/f3 < -0.2, as defined (Table 5).
With regard to dependent claim 14, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 8, and further teaches such an imaging lens satisfying the conditional expression 0.03 < D34/f < 0.2, as defined (Table 5).
With regard to independent claim 15, Tsai et al teaches an imaging lens (column 1, lines 12-15 and Figure 5) comprising: a first lens (Figure 5, element 310); a second lens (Figure 5, element 320);  a third lens (Figure 5, element 330); a fourth lens (Figure 5, element 340); a fifth lens (Figure 5, element 350); a sixth lens (Figure 5, element 360); and a seventh lens (Figure 5, element 370), arranged in this order from an object side to an image plane side, wherein said second lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof (Table 5, Curvature Radius data for Surface 4), said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region  thereof (Table 5, Curvature Radius data for Surface 12), and further satisfying the conditional expressions: -1.0 < f12/f3 < -0.1 and -3 < f45/f67 < -0.8, as defined (Table 5 data).
With regard to dependent claim 18, Tsai et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 15, and further teaches such an imaging lens satisfying the conditional expression -1.0 < f2/f3 < -0.2, as defined (Table 5).

Allowable Subject Matter
Claims 1-7 are allowed. 
Claims 9, 10, 12, 13, 16, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  
With regard to independent claim 1, although the prior art teaches an imaging lens comprising: a first lens; a second lens; a third lens; a fourth lens; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side, wherein said seventh lens is formed in a shape so that a surface thereof on the image plane side is aspheric, and satisfying the conditional expressions -1.0 < f12/f3 < -0.1 and  -3 < f45/f67 < -0.8, as defined, the prior art fails to simultaneously teach such an imaging lens wherein the sixth lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof.
With regard to dependent claims 2-7, claims 2-7 are allowable as they depend, directly or indirectly, from independent claim 1 and therefore inherit all of the limitations of the claim from which they depend.
With regard to dependent claims 9, 10, 12 and 13, although an imaging lens comprising: a first lens; a second lens;  a third lens; a fourth lens; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side, wherein said first lens is formed in a shape so that a surface thereof on the image plane side is concave at a paraxial region thereof, said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof, and further satisfying the conditional expressions -1.0 < f12/f3 < -0.1 and -3 < f45/f67 < -0.8, as defined, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expression: 2.5 < f1/f2 < 30, as defined and claimed in dependent claim 9; 0.5 < f12/f < 1.1, as defined and claimed in dependent claim 10; -1.5 < f67/f < -0.5, as defined and claimed in dependent claim 12; or 0.02 < f7/f6 < 0.3, as defined and claimed in dependent claim 13.
With regard to dependent claims 16, 17, 19 and 20, although an imaging lens comprising: a first lens; a second lens;  a third lens; a fourth lens; a fifth lens; a sixth lens; and a seventh lens, arranged in this order from an object side to an image plane side, wherein said second lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof, said sixth lens is formed in a shape so that a surface thereof on the object side is convex at a paraxial region thereof, and further satisfying the conditional expressions -1.0 < f12/f3 < -0.1 and -3 < f45/f67 < -0.8, as defined, the prior art fails to teach such an imaging lens simultaneously satisfying the conditional expression: 2.5 < f1/f2 < 30, as defined and claimed in dependent claim 16; 0.5 < f12/f < 1.1, as defined and claimed in dependent claim 17; -1.5 < f67/f < -0.5, as defined and claimed in dependent claim 19; or 0.02 < f7/f6 < 0.3, as defined and claimed in dependent claim 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Toide (U.S. Patent Number 5,130,850), Ito et al (U.S. Patent Number 5,477,389), Su et al (U.S. Patent Number 7,859,770), Tsai et al (U.S. Patent Number 8,599,495), Ohashi (U.S. Patent Publication 2014/0078605), Sudoh (U.S. Patent Publication 2014/0293457) and Chae (U.S. Patent Publication 2015/0277083) all teach imaging lenses comprising seven lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
02 August 2022